DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 27, 2020.  Claims 1 – 16 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In dependent claim 5, it is unclear how the claimed vehicle control system causes the cumulative travel risk to increase monotonically with a travel distance or a travel time when in claim 1 the cumulative travel risk is recited as being computed by the control unit.  Is the control unit causing the cumulative travel risk to increase monotonically?  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In dependent claim 5, it is unclear how the claimed vehicle control system causes the cumulative travel risk to increase monotonically with a travel distance or a travel time when in claim 1 the cumulative travel risk is recited as being computed by the control unit.  Is the control unit causing the cumulative travel risk to increase monotonically?  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by cited U.S. Patent No. 9766085 B2 to Oooka et al. .
As to claim 1,
the Oooka et al. patent discloses a vehicle control system, comprising: 
a control unit (2) for steering, accelerating, and decelerating a vehicle (see Col. 7, lns 45 – 49, where "The driving assistance system 2 controls various control targets 3 based on the calculation results, and the various control targets 3 perform accelerator control, brake control, steering control, and the like, thereby actualizing desired vehicle movement control"); 
an occupant monitoring device (14, 15) configured to monitor a driver of the vehicle (see Col. 5, lns 50 – 67, where "The driver information acquiring unit 14 is configured to be capable of acquiring information that enables determination of whether or not the driver is in a state capable of appropriately performing driving operations"; see also Col. 6, lns 8 – 11, where "The driver state determining unit 15 determines whether or not the driver is a state capable of appropriately performing driving operations, based on the information acquired by the driver information acquiring unit 14"); 
an external environment recognition device (13) configured to acquire information on an environment surrounding the vehicle (see Col. 5, lns 31 – 49, where "The peripheral environment information acquiring unit 13 is configured to be capable of acquiring peripheral environment information that is information related to targets present in the periphery of the own vehicle. More specifically, for example, the peripheral environment information acquiring unit 13 includes an image sensor, a radar sensor, a global positioning system (GPS) sensor, a locator, and the like "); and 
a map device (11) retaining map information (see Col. 4, lns 62 – 64, where " The map information acquiring unit 11 is configured to be capable of acquiring map information related to an area that may serve as an advancing destination of the own vehicle"); 
wherein the control unit is configured to execute a stop process by which the vehicle is parked in a prescribed stop area when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle (see Col. 5, lns 11 – 22, where "When determined by the driver state determining unit 15 that the driver is not in a state capable of appropriately performing driving operations, for each of the plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit 11, the risk determining unit 16 determines the risk involved in stopping at the location and the risk involved in passing through the location, based on the map information, the own vehicle information, and the peripheral environment information"), and 
wherein, in the stop process, the control unit determines a plurality of available stop areas according to the information on the environment surrounding the vehicle and the map information, and computes, for each available stop area, a cumulative travel risk obtained by accumulating a travel risk involved in traveling from a position of the vehicle when the stop process is initiated to each available stop area and a stop risk in stopping in each available stop area (see Fig. 6A and Col. 4, lns 42 – 47, where "for each of a plurality of locations that may serve as an advancing destination of the own vehicle [or stop area], the evacuation travelling assistance apparatus 1 evaluates the risk involved in passing through a location and the risk involved in stopping at a location, based on various criteria")(Emphasis added), 
the control unit determining a final stop area by comparing the cumulative travel risk with the stop risk in each available stop area sequentially from the nearest one (see Col. 6, lns 52 – 53, where “the evacuation destination setting unit 17 selects the final stopping position”; see also Col. 11, lns 32 - 39, where “the evacuation destination setting unit 17 compares the risk levels of the locations serving as comparison targets (step S320), compares the movement distances to the locations serving as comparison targets (step S330), registers, in a database, a location that is suitable for the evacuation destination as a destination area (step S340), and removes the registered area from the risk comparison target (step S350)”).

	As to claim 2, 
the Oooka et al. patent discloses the control unit determining the available stop area at which the cumulative travel risk exceeds the stop risk as the final stop area. (See Col. 6, lns 52 – 53 and Col. 11, lns 32 – 39.)

As to claim 5 (as best understood based on the 112 rejections discussed herein above), 
the Oooka et al. patent is considered to disclose the cumulative travel risk increasing monotonically with a travel distance or a travel time.  (See Col. 8, lns 56 – 64.)

As to claim 7, 
the Oooka et al. patent discloses the control unit increasing the cumulative travel risk for each unit travel distance more at night than in daytime. (See Col. 18, lns 55 – 64.)

As to claim 14,
the Oooka et al. patent discloses the control unit determining the stop risk at each available stop area from the map information.  See Fig. 6A and Col. 4, lns 42 – 47.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Oooka et al. patent in view of U.S. Patent Application Publication No. 2018/0201264 A1 to Schoenly (herein after “Schoenly publication").
As to claim 4,
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
when a preceding vehicle is detected by the external environment recognition device, the control unit causes the vehicle to follow the preceding vehicle in each interval between adjoining available stop areas.
Causing one vehicle to following another vehicle is old and well known, as demonstrated by the Schoenly publication who “provide systems and methods that may adjust an operating parameter (e.g., movement, direction, speed, elevation, torque, lane selection) of at least one vehicle of a vehicle system as the vehicle system moves through a curve in the route to cause the at least one vehicle to better align with and follow a travel path taken by another vehicle of the vehicle system along the curve.” (See ¶41.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Oooka et al. patent so that when a preceding vehicle is detected by the external environment recognition device, the control unit causes the vehicle to follow the preceding vehicle in each interval between adjoining available stop areas, as suggested by the Schoenly publication, in order to reach an evacuation destination having similar safety level.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Oooka et al. patent in view of WO 2009130566 A1 to Marocco (herein after “Marocco publication”).
As to claim 6,
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
the external environment recognition device being configured to capture an image of road signs, and the control unit increases the cumulative travel risk as the image of road signs grows darker.
Increasing the travel risk as a result of an obstruction to the reading of road signs is old and well known to increase driver safety, as demonstrated by the Marocco publication.  (See Page 1, lns 11 – 16.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Oooka et al. patent so that the external environment recognition device is configured to capture an image of road signs, and the control unit increases the cumulative travel risk as the image of road signs grows darker, as suggested by the Marocco publication, in order to increase driver awareness and safety.

Claims 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Oooka et al. patent.
As to claim 8, 
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
the control unit increasing the cumulative travel risk for each unit travel distance more on a rainy day than on a fine day.
The Oooka et al. patent, however, discloses that “the risk determining unit 16 perform[ing] risk determination (step S240). At step S240, the risk determining unit 16 divides an area that may serve as the advancing destination of the own vehicle into a plurality of locations, and for each location, determines the risk involved in stopping at the location and the risk involved in passing through the location.” (See Col. 8, lns 56 – 64.)(Emphasis added.)
It would have been an obvious exercise of ordinary skill in the art before the time the invention was filed to modify the risk determining unit 16 of the Oooka et al. patent to increase the cumulative travel risk for each unit travel distance more on a rainy day than on a fine day, as suggested by the Oooka et al. patent, in order to safely reach an evacuation destination.

As to claim 12, 
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
the control unit increasing the cumulative travel risk for each unit travel distance more when the vehicle is traveling in a fast lane than when the vehicle is traveling in a slow lane.
The Oooka et al. patent, however, discloses that “the risk determining unit 16 perform[ing] risk determination (step S240). At step S240, the risk determining unit 16 divides an area that may serve as the advancing destination of the own vehicle into a plurality of locations, and for each location, determines the risk involved in stopping at the location and the risk involved in passing through the location.” (See Col. 8, lns 56 – 64.)(Emphasis added.)
It would have been an obvious exercise of ordinary skill in the art before the time the invention was filed to modify the risk determining unit 16 of the Oooka et al. patent to increase the cumulative travel risk for each unit travel distance more when the vehicle is traveling in a fast lane than when the vehicle is traveling in a slow lane, as suggested by the Oooka et al. patent, in order to safely reach an evacuation destination.

As to claim 13, 
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
the control unit increasing the cumulative travel risk in a part of a road where lanes are restricted.
The Oooka et al. patent, however, discloses that “the risk determining unit 16 perform[ing] risk determination (step S240). At step S240, the risk determining unit 16 divides an area that may serve as the advancing destination of the own vehicle into a plurality of locations, and for each location, determines the risk involved in stopping at the location and the risk involved in passing through the location.” (See Col. 8, lns 56 – 64.)(Emphasis added.)
It would have been an obvious exercise of ordinary skill in the art before the time the invention was filed to modify the risk determining unit 16 of the Oooka et al. patent to increase the cumulative travel risk in a part of a road where lanes are restricted, as suggested by the Oooka et al. patent, in order to safely reach an evacuation destination.




As to claim 15, 
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
the control unit increasing the cumulative travel risk in a narrow part of a road.
The Oooka et al. patent, however, discloses that “the risk determining unit 16 perform[ing] risk determination (step S240). At step S240, the risk determining unit 16 divides an area that may serve as the advancing destination of the own vehicle into a plurality of locations, and for each location, determines the risk involved in stopping at the location and the risk involved in passing through the location.” (See Col. 8, lns 56 – 64.)(Emphasis added.)
It would have been an obvious exercise of ordinary skill in the art before the time the invention was filed to modify the risk determining unit 16 of the Oooka et al. patent to increase the cumulative travel risk in a narrow part of a road, as suggested by the Oooka et al. patent, in order to safely reach an evacuation destination.

As to claim 16, 
the Oooka et al. patent discloses the invention substantially as claimed, except 
for
the control unit increasing the cumulative travel risk in a part of a route where past data indicates a high frequency of lane changes.
The Oooka et al. patent, however, discloses that “the risk determining unit 16 perform[ing] risk determination (step S240).  At step S240, the risk determining unit 16 divides an area that may serve as the advancing destination of the own vehicle into a plurality of locations, and for each location, determines the risk involved in stopping at the location and the risk involved in passing through the location.” (See Col. 8, lns 56 – 64.)(Emphasis added.)
It would have been an obvious exercise of ordinary skill in the art before the time the invention was filed to modify the risk determining unit 16 of the Oooka et al. patent to increase the cumulative travel risk in a part of a route where past data indicates a high frequency of lane changes, as suggested by the Oooka et al. patent, in order to safely reach an evacuation destination.

Allowable Subject Matter
Claims 3 and 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).




The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667